Notice of Pre-AIA  or AIA  Status
This is a first office action on the merits of application SN16/570, 532 and filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 3/12/2021 is acknowledged.
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/12/2021. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9, 11, 12,  15, 16, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 781,530 to Jespersen. Jespersen teaches a drawer assembly comprising a frame (a) with a drawer (b). The drawer has a guide-receiving track (6) on each lateral side. A pair of securable guide (3) is received in a track. The securable guide has upper . 

Claim(s) 1-5, 9, 15, 16, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 1,184,978 to Meilink. Meilink teaches a drawer assembly comprising a frame (2) with a drawer (14). The drawer has a guide-receiving track (15) on each lateral side. A pair of securable guide (17) is received in a track. The securable guide has upper and lower bearing surfaces (18,19) in engagement with the track as best seen in figures 2 and 4. A securing element (20) is located on the securable guide and is moveable from an installed position to allow for insertion/removal of the drawer. The securing element is pivotally movable and engages a notch (21) in the lateral frame track (12). The securing element is biased into the installed position due to gravity. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1, 9-12, 15, 16, and 21   is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 4,759,341 to McFarland in view of US Patent 781,530 to Jespersen. McFarland teaches a drawer assembly comprising a frame (11, 12) with a drawer (10, 11, 12). The drawer and the frame have guide-receiving tracks (channel grooves) on each lateral side. A pair of securable guide (30) is received in a respective track. The securable guide has upper and lower bearing surfaces in engagement with the track as best seen in figures 2, 5, and 7.  A pair of fixed guides (31) are attached to the rear end of the drawer and received in the guide receiving tracks of the frame and drawer. A fin (28) contacts the front of the securable guide to stop the securable guide from leaving the track. 
McFarland does not expressly disclose a securing element on the securable guide movable from/to an installed position that will allow for the insertion or removal of the drawer. . Jespersen teaches a drawer assembly comprising a frame (a) with a drawer (b). The drawer has a guide-receiving track (6) on each lateral side. A pair of securable guide (3) is received in a track. The securable guide has upper and lower bearing surfaces in engagement with the track as best seen in figures 1, 4, and 5. A securing element (12) is located on the securable guide and is moveable from an installed position to allow for insertion/removal of the drawer. The securing element ride in a notch and contacts a fin. A guide-receiving tracks (10) is located on each lateral side of the frame to receive the securable guide. 
At the time the invention was filed it would have been obvious for a person of ordinary skill in the art to modify the drawer assembly of McFarland by replacing the fixed large fin with the movable securing element and corresponding notch/fin as taught by Jespersen to maintain the drawer/securable guide in the installed position while allowing for easy removal.  


Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 781,530 to Jespersen in view of US Patent 9,962,826 to Surridge. Jespersen disclose every element as claimed and discussed above except the pair of drawers being at a different heights that are integer multiples of each other. Surridge teaches a frame having drawers (3A, 3B) of different heights as best seen in figure 9-12. The larger drawer (3B) is twice the height of the smaller drawer (3A) such that two smaller drawers fit in the same space as the larger drawer.  At the time the invention was filed it would have been obvious for a person of ordinary skill in the art to modify the assembly of Jespersen by making one of the drawers into two smaller drawers as taught by Surridge to provide more organization. 


Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY MICHAEL AYRES whose telephone number is (571)272-8299.  The examiner can normally be reached on Monday - Friday 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dan Troy can be reached on (571) 270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.